DETAILED ACTION
Status of the Application
This office action is in response to Applicant’s communications filed on May 22, 2020.  Claims 1-20 are pending, have been examined, and currently stand rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Information Disclosure Statement
	The information disclosure statements (IDS’s) submitted on 5/22/2020 and 6/2/2020 are in compliance with provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.  However, due to the excessively lengthy Information Disclosure Statement’s submitted by applicant, the examiner has given only a cursory review of the listed references.  In accordance with MPEP 609.04(a), applicant is encouraged to provide a concise explanation of why the information is being submitted and how it is understood to be relevant. Concise explanations (especially those which point out the relevant pages and lines) are helpful to the Office, particularly where documents are lengthy and complex and applicant is aware of a section that is highly relevant to patentability or where a large number of documents are submitted and applicant is aware that one or more are highly relevant to patentability. See 37 CFR § 1.56 Duty to Disclose Information Material to Patentability.

Drawings
	The drawings submitted on May 22, 2020 are acceptable.

Claim Interpretation
Intended Use/Result Language:	The portion of the limitation which recites “for charging at the EV charging device”, found in the claim 1 confirming payment step, is merely a recited intended use/result of why the payment is confirmed with the third-party payment processor.
	The portion of the limitation which recites “so that the token cannot be reused”, found in the claim 4, 13 and 19 clearing step, is merely a recited intended use/result of why the device code at the index location is cleared.
	These portions are given little to no patentable weight because the limitations, or portions thereof, do not claim the functions as being positively recited actions or functions, and/or they do not add any meaning or purpose to the associated manipulative step(s).  See MPEP 2103 C and 2111.04.  Simply because the limitation recites something as being “for … [performing a specific functionality]”, etc. does not mean that the functions are required to be performed, or are actually performed.


Non-Functional Language:
	The claim 1 phrase which recites “the third-party payment processor physically remote and independent from the EV charging device” is non-functional descriptive material as it only describes, at least in part, details about the third-party payment processor, however the fact that the third-party payment processor is at a particular location and/or has a particular relationship with the EV charging device fails to affect how any of the positively recited steps are performed.  For example, the payment is not confirmed in a different manner simply because the third-party payment processor is physically remote from the EV charging device.
	The claim 1 phrase which recites “the token having a transaction index and a transaction code, the transaction code corresponding to a device code already stored at an index location at the EV charging device identified by the transaction index” is non-functional descriptive material as it only describes, at least in part, details about the contents of the token, however the fact that the token has a transaction index and a transaction code fails to affect how any of the positively recited steps in claim 1 are performed.
	The claim 14 phrase which recites “wherein the device code stored at the EV charging device is refreshed via a secure field procedure to add new device codes” is non-functional descriptive material as it only describes, at least in part, details about how new device codes are added to the EV charging device.  This phrase fails to affect how any of the positively recited steps are performed, and the phrase fails to positively recite a step where a device, which is part of the claimed system, refreshes the device codes via a secure field procedure.
	It has been held that non-functional descriptive material will not distinguish the invention from the prior art in terms of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).
	Examiner has provided prior art, where available, for these non-functional and intended use phrases/limitations, however, these phrases/limitations will not distinguish the invention from the prior art in terms of patentability.  Accordingly, the prior art is only provided in the interest of compact prosecution.

35 U.S.C. 112(f):
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“an EV charging device configured to receive a token from a user's mobile device” in claim 7;
“the EV charging device further configured to confirm validity of the token” in claim 7;
“in response to a valid token, the EV charging device configured to begin charging the vehicle” in claim 7;
“a remote payment module to confirm payment for the transaction and issue the token to the mobile device” in claim 8;
“the remote payment module receives identifying information of the EV charging device from the request” in claim 9;
“the EV charging device clears the device code at the index location stored at the EV charging device so that the token cannot be reused” in claim 13;
“a remote payment processor to confirm payment for charging at an EV charging device and issue a token to a user's mobile device” in claim 16;
“a wireless interface module at the EV charging device configured to receive the token from the mobile device via a wireless communications protocol” in claim 16;
a token processing module at the EV charging device to confirm validity of the token based on the transaction index and the transaction code of the token matching the device code already stored at the index location at the EV charging device identified by the transaction index” in claim 16;
“a processing module to negotiate the token and enable charging at the EV charging device” in claim 16;
“wherein the remote payment processor is configured to issue a payment request to a third-party payment processor, and receive payment approval from the third-party payment processor” in claim 17;
“wherein the token processing module of the EV charging device clears the device code stored at the index location of the EV charging device after negotiating the transaction so that the token cannot be reused” in claim 19; and
“wherein the transaction processing module actuates charging by the EV charging device” in claim 20. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  For computer-implemented means-plus-function limitations, the corresponding structure includes both the computer and the algorithm that performs the recited functions.  
Parent U.S. Patent Application No. 15/416,367, which is incorporated by reference, indicates that “the term "module" as used herein means electronic devices (e.g., logic circuitry) and/or machine readable instructions ( e.g., firmware) specifically configured to carry out the operations described herein.”  ‘367 Spec [0070].  Accordingly, Examiner is interpreting this description to be the corresponding structure for the various modules.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
	Claims 7 and 16 are objected to because of the following informalities:
	Claim 7 recites the limitation “the device code” as in “the EV charging device further configured to confirm validity of the token by a token processing module based on a transaction index and a transaction code of the token matching the device code already stored at an index location at the EV charging device identified by the transaction index in the token.”  There is insufficient antecedent basis for this limitation in the claim.  In order to further prosecution, examiner has interpreted “the device code” to be “a device code.”
	Claim 16 recites, in part, “a remote payment processor to confirm payment […]”, “a token processing module at the EV charging device to confirm validity”, and “a processing module to negotiate the token.”  Examiner strongly recommends amending the limitations to recite “configured to” (e.g., “a remote payment processor configured to confirm payment […]”, “a token processing module at the EV charging device configured to confirm validity”, and “a processing module configured to negotiate the token.”), instead of merely “to”, in order to indicate that these elements must be configured in a particular manner, not merely used for a particular purpose (i.e. an intended use).  In order to further prosecution, examiner has interpreted the various elements as being configured to perform the associated function(s).
	Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 7-20 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.
The claim limitations:  “an EV charging device configured to receive a token from a user's mobile device” in claim 7; “the EV charging device further configured to confirm validity of the token” in claim 7; “in response to a valid token, the EV charging device configured to begin charging the vehicle” in claim 7; “the EV charging device clears the device code at the index location stored at the EV charging device so that the token cannot be reused” in claim 13; and “a remote payment processor to confirm payment for charging at an EV charging device and issue a token to a user's mobile device” in claim 16 are claim limitations that invoke 35 U.S.C. 112(f).  However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function(s) and to clearly link the structure, material, or acts to the function(s).  For computer-implemented means-plus-function limitations, the corresponding structure includes both the computer and the algorithm that performs the recited functions.  
	With regard to the EV charging device, applicant’s disclosure shows an example EV charging device, and states that the EV charging device is configured specifically for use with the secure payment and enforcement.  Specification [0096]; Fig. 9.  The disclosure further states that “In an example where the EV charging device is a parking meter, the EV charging device may set (or add) a time duration for the customer to park in a designated parking space. In an example where the EV charging device is a vending machine, the EV charging device may dispense the purchased product. Other examples are also contemplated wherein the EV charging device is a point-of-sale device, point-of-entry, or other type of device.”  Specification [0063].  While it is understood that the EV charging device could be in many different forms (e.g., a parking meter, a vending machine, a point-of-sale device, etc.), applicant’s disclosure fails to explicitly identify/disclose what corresponding structure associated with each, or any, of these devices performs the functions recited in the claim(s).  
	With regard to the remote payment processor, Examiner acknowledges that the term “processor” would typically convey a structure that is performing the associated step, however, in this instance, applicant’s disclosure is unclear as to whether the term “processor”, and/or “remote payment processor” is referring to a computing component or if it is referring to an entity.  Applicant’s disclosure never explicitly recites the term/phrase “remote payment processor”, however the disclosure describes a “third party payment processor” and a “payment processor” as a bank, credit card, or mobile phone service carrier.  See e.g., Spec [0029]; [0041]; [0052].  Based on the description provided in the applicant’s disclosure it appears that a “remote payment processor” is, or at least could be, an entity and not a computing component.  Since the disclosure never provides a clear indication as to the structure of the “remote payment processor,” it is unclear, what corresponding structure, if any, performs the actions/steps attributed to the “remote payment processor.”
	Since the disclosure fails to disclose the corresponding structure or material for performing the entire claimed function(s) and to clearly link the structure or material to the function(s) it fails to comply with the written description requirement.  Accordingly, claims 7, 13 and 16 are rejected under 35 U.S.C. 112(a) and claims 8-15 and 17-20 are rejected under 35 U.S.C. 112(a) based on their dependency to claim 7, 13 or 16.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 7-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.	Claim 7 is improperly worded and formatted making the scope of the claim unclear.  For example, claim 7 never explicitly indicates what statutory category of invention (i.e., process, machine, manufacture, or composition of matter) it is directed towards, accordingly it is unclear what elements are, or are not, within the scope of the claimed invention.  Based on the language found in dependent claims 8-15, it appears that claim 7 was intended to be directed to a system, and, as best understood, the EV charging device is part of that system.  In order to further prosecution, examiner has interpreted claim 7 to be “A secure electronic payment and enforcement system comprising:  an electric vehicle (EV) charging device configured to […].”  Furthermore, in order to improve the clarity of the claims Examiner strongly suggest that each positively recited step be separated by a line indentation.  See 37 CFR 1.75(i); MPEP 608.01(m).  Claims 8-15 are also rejected under 35 U.S.C. 112(b) based on their dependency to claim 7.
Claim 9 recites the limitation “the request” as in “wherein the remote payment module receives identifying information of the EV charging device from the request.”  There is insufficient antecedent basis for this limitation in the claim.  The lack of antecedent basis also makes the claim unclear because the remote payment module never receives a request.  It is unclear if the identifying information is received from the EV charging device when the user request to use it, or if the identifying information is received from the user’s device when the user request to make a payment, a combination of these, or something else altogether.  In order to further prosecution, examiner has interpreted “the request” to be a payment request received from the user’s mobile device (e.g., as in claims 1 and 2).
Claim 16 is improperly worded and formatted making the scope of the claim unclear.  For example, claim 16 never explicitly indicates what statutory category of invention (i.e., process, machine, manufacture, or composition of matter) it is directed towards, accordingly it is unclear what elements are, or are not, within the scope of the claimed invention.  Based on the language found in dependent claims 17-20, it appears that claim 16 was intended to be directed to a system, and, as best understood, the remote payment processor, wireless interface module, token processing module, and processing module are all part of that system.  In order to further prosecution, examiner has interpreted claim 16 to be “A secure electronic payment and enforcement system comprising: […].”  Claims 17-20 are also rejected under 35 U.S.C. 112(b) based on their dependency to claim 16.
Claim 20 recites the limitation “the transaction processing module” as in “wherein the transaction processing module actuates charging by the EV charging device.”  There is insufficient antecedent basis for this limitation in the claim.  The lack of antecedent basis also makes the claim unclear because it is unknow if the “processing module” recited in claim 1 is the same as the “transaction processing module” recited in claim 20.  If the “transaction processing module” is a different module, any actions it performs would be outside the scope of the claimed invention because the claim(s) never indicate that the system further comprises a “transaction processing module.”  In order to further prosecution, examiner has interpreted the “processing module” and the “transaction processing module” to be the same module.  Based on this interpretation, the actions performed in claim 20 would be within the scope of the claimed invention.

	Regarding Claims 7, 13 and 16:  The claim limitations:  “an EV charging device configured to receive a token from a user's mobile device” in claim 7; “the EV charging device further configured to confirm validity of the token” in claim 7; “in response to a valid token, the EV charging device configured to begin charging the vehicle” in claim 7; “the EV charging device clears the device code at the index location stored at the EV charging device so that the token cannot be reused” in claim 13; and “a remote payment processor to confirm payment for charging at an EV charging device and issue a token to a user's mobile device” in claim 16 are claim limitations that invoke 35 U.S.C. 112(f).  However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function(s) and to clearly link the structure, material, or acts to the function(s).  For computer-implemented means-plus-function limitations, the corresponding structure includes both the computer and the algorithm that performs the recited functions.  
	With regard to the EV charging device, applicant’s disclosure shows an example EV charging device, and states that the EV charging device is configured specifically for use with the secure payment and enforcement.  Specification [0096]; Fig. 9.  The disclosure further states that “In an example where the EV charging device is a parking meter, the EV charging device may set (or add) a time duration for the customer to park in a designated parking space. In an example where the EV charging device is a vending machine, the EV charging device may dispense the purchased product. Other examples are also contemplated wherein the EV charging device is a point-of-sale device, point-of-entry, or other type of device.”  Specification [0063].  While it is understood that the EV charging device could be in many different forms (e.g., a parking meter, a vending machine, a point-of-sale device, etc.), applicant’s disclosure fails to explicitly identify what corresponding structure associated with each, or any, of these devices performs the functions recited in the claim(s).  
	With regard to the remote payment processor, Examiner acknowledges that the term “processor” would typically convey a structure that is performing the associated step, however, in this instance, applicant’s disclosure is unclear as to whether the term “processor”, and/or “remote payment processor” is referring to a computing component or if it is referring to an entity.  Applicant’s disclosure never explicitly recites the term/phrase “remote payment processor”, however the disclosure describes a “third party payment processor” and a “payment processor” as a bank, credit card, or mobile phone service carrier.  See e.g., Spec [0029]; [0041]; [0052].  Based on the description provided in the applicant’s disclosure it appears that a “remote payment processor” is, or at least could be, an entity and not a computing component.  Since the disclosure never provides a clear indication as to the structure of the “remote payment processor,” it is unclear, what corresponding structure, if any, performs the actions/steps attributed to the “remote payment processor.”
	Since the disclosure does not clearly identify the specific structure/computer and the particular algorithm to perform each of the recited functions, claims 7, 13 and 16 are indefinite and are rejected under 35 U.S.C. 112(b).  Claims 8-15 and 17-20 are also rejected under 35 U.S.C. 112(b) based on their dependency to claim 7, 13 or 16.  
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
	The 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “2019 PEG”) discusses a multi-step analysis which is followed to determine subject matter eligibility under 35 U.S.C. §101.  In view of this analysis, it must first be determined whether the claims are directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter).  Under the 2019 PEG step 1 analysis, it is determined that the claims are directed to the statutory category of a process (claims 1-6), and, as best understood in view of the 35 U.S.C. 112(b) rejections seen above, a machine (claims 7-15), and a second machine (claims 16-20), where the machine limitations are substantially directed to the subject matter of the process.  Therefore, we proceed to step 2A, Prong 1. 
	Under the 2019 PEG step 2A, Prong 1 analysis, it must be determined whether the claims recite an abstract idea that falls within one or more designated categories of patent ineligible subject matter (i.e., organizing human activity, mathematical concepts, and mental processes) that amount to a judicial exception to patentability.  Independent Claim 1 (i.e. the method claim) is selected as being representative of the independent claims.  Claim 1 recites: 
A secure electronic payment and enforcement method for an electric vehicle (EV) charging device, comprising:
receiving a request from a user's mobile device to pay for parking at an EV charging device;
confirming payment for charging at the EV charging device via a third-party payment processor, the third-party payment processor physically remote and independent from the EV charging device;
issuing a token to the user's mobile device separate from the EV charging device, the token having a transaction index and a transaction code, the transaction code corresponding to a device code already stored at an index location at the EV charging device identified by the transaction index;
receiving the token from the user's mobile device at a wireless interface of the EV charging device via a wireless communications protocol;
confirming validity of the token received from the user's mobile device at the EV charging device; and
beginning charging at the EV charging device in response to confirming the validity of the token.
Here, the claims are directed to the abstract idea(s) of requesting a service, paying for the service, and providing the service on a condition that payment can be validated by the service provider.  This concept/abstract idea, which is identified in the bolded sections seen above, falls within the Certain Methods of Organizing Human Activity grouping of the 2019 PEG because it describes a fundamental economic practice (e.g., payment validation before providing a service), and/or a commercial interaction (e.g., a commercial interaction between a user, third-party payment processor, and a service provider (e.g., an EV charging station)).  The claim(s) recite(s) a process that is similar to actions that would occur during the course of a financial transaction between a merchant and a customer.  For example, customers frequently order tickets for various purposes (e.g., air travel, amusement parks, movie theaters, parking passes, etc.).  As part of this process customers often identify who they are making the purchase from (e.g., identify the merchant) and what they are purchasing (e.g., identify the product and/or service), pay for the ticket, and then receive the ticket when payment is validated.  Merchants then use information on the ticket provided by the customer to verify that the ticket is valid (e.g., authentic, only used once, etc.) prior to providing the customer with the product and/or service.  Accordingly, it is determined that the claims recite an abstract idea since they are directed to one or more of the judicial exceptions identified in the 2019 PEG.  It is also noted that the performance of the one or more process steps using a generic computer component (e.g., a user's mobile device, a third-party payment processor, an EV charging device, etc.) does not preclude the claim limitation(s) from being in the certain methods of organizing human activity grouping.	Since it is determined that the claim(s) contain a judicial exception, it must then be determined, under Step 2A, Prong two, whether the judicial exception is integrated into a practical application of the exception.  In order to make this determination, the additional element(s), or combination of elements, are analyzed to determine if the claim as a whole integrates the recited judicial exception into a practical application of that exception.  A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.  As indicated in the “Claim Interpretation” section seen above, the portion of the limitation which recites “for charging at the EV charging device”, found in the claim 1 confirming payment step, is merely a recited intended use/result of why the payment is confirmed with the third-party payment processor.  Additionally, the portion of the limitation which recites “the third-party payment processor physically remote and independent from the EV charging device” is non-functional descriptive material as it only describes, at least in part, details about the third-party payment processor, and the portion of the limitation which recites “the token having a transaction index and a transaction code, the transaction code corresponding to a device code already stored at an index location at the EV charging device identified by the transaction index” is non-functional descriptive material as it only describes, at least in part, details about the contents of the token.  Beyond these intended use and non-functional phrases, Claim 1 recites the additional elements of:  a user’s mobile device; a third-party payment processor; a wireless interface of the EV charging device; and an electric vehicle (EV) charging device.  The various devices and/or device components are all recited at a high-level of generality (i.e., a generic device/processor performing a generic computer function, e.g., receiving data, confirming data, sending/issuing data) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, the additional elements listed above do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  See MPEP 2106.05(f).  Looking at the elements as a combination does not add anything more than the elements analyzed individually.  Independent claim 7 recites the additional element of an EV charging device.  Independent claim 16 recites the additional elements of:  a remote payment processor; a wireless interface module at the EV charging device; a token processing module at the EV charging device; and a [transaction] processing module.  Like claim 1, the additional elements recited in claims 7 and 16 are all recited at a high-level of generality and are merely used to implement the identified abstract idea.  Accordingly, whether considered individually or as a combination the additional elements fail to integrate the judicial exception into a practical application.  Examiner further notes that even though the claims may not preempt all forms of the abstraction, this alone, does not make them any less abstract.  See OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1362-63 (Fed. Cir. 2015).	When analyzed under step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the use of the various devices and/or device components amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  That is, simply implementing the abstract idea on a generic computer or merely using a computer as a tool to perform an abstract idea cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
Therefore, independent claims 1, 7 and 16 are rejected under 35 U.S.C. §101 and are not patent eligible.  Dependent claims 2-6, 8-15 and 17-20 when analyzed are held to be patent ineligible under 35 U.S.C. §101 because the additional recited limitation(s) fail to establish that the claim(s) is/are not directed to an abstract idea.  Dependent claims 2-6, 8-15 and 17-20 merely refine the abstract idea, however, these claims fail to include any new additional elements that integrate the abstract idea into a practical application or provide significantly more than the abstract idea.  
In summary, dependent claims 2-6, 8-15 and 17-20 considered both individually and as an ordered combination do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself.  The claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment.  Therefore, the dependent claims are also not patent eligible.  	Accordingly, it is determined that all claims are directed to non-statutory subject matter under 35 U.S.C. 101 and are ineligible.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 7 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 11,308,462 in view of Outwater et al. (US 2012/0319651 A1).
	Claim 9 of U.S. Patent No. 11,308,462 recites a secure electronic payment method for a parking meter.  The method of claim 9 differs from claims 1, 7 and 16 because the device used in the secure electronic payment method is a parking meter whereas the device used in claims 1, 7 and 16 is an EV charging device.  The method of claim 9 also differs from claims 1, 7 and 16 because claim 9 fails to disclose that the action/service performed as a result of a valid token is to begin, or enable, charging at the EV charging device.  Outwater et al. teaches where the device used in the secure payment method is an EV charging device (i.e. EV charging station).  Outwater Abstract; [0012]; [0030]; [0085].  Outwater et al. further teaches where the EV charging device (i.e. EV charging station) begins charging (i.e. enables the output circuit of an EV charger) in response to confirming the validity of the token (i.e. in response to confirming validity of the code).  Outwater [0085-0089].  Therefore it would have been obvious to modify the method of claim 9 of U.S. Patent No. 11,308,462 such that the device used in the secure payment method is an EV charging device and to begin, or enable, charging at the EV charging device in response to confirming the validity of the token.  One having ordinary skill in the art would have been motivated to make such a modification in order to use a code to activate an electric vehicle charging station (Outwater [0002]).

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Berman et al. (US 2017/0140347 A1) (“Berman”) in view of Outwater et al. (US 2012/0319651 A1) (“Outwater”). 
***Examiner notes that independent claims 1, 7 and 16, as currently recited, are only supported by the disclosure of the CIP application (i.e. the current application).  Accordingly, all claims (i.e. claims 1-20) have an effective filing date equal to the actual filing date of the CIP application.  See MPEP 2152.01(B).
Regarding Claim 1:  Berman discloses a secure electronic payment and enforcement method for an device, comprising:
receiving a request from a user's mobile device to pay for parking at an device (See at least Berman [0057-0059]; [0312]; [0338]; Fig. 14 item 1410);
confirming payment for [a service] at the device via a third-party payment processor, the third-party payment processor physically remote and independent from the device (See at least Berman [0046]; [0060]; [0067]; [0199]; [0314]; [0339]; Fig. 7 items 720 and 730; Fig. 15 items 1520 and 1530);
issuing a token to the user's mobile device separate from the device, the token having a transaction index and a transaction code, the transaction code corresponding to a device code already stored at an index location at the device identified by the transaction index (See at least Berman [0183]; [0315]; [0339]; Fig. 7 item 740; Fig. 15 item 1540);
receiving the token from the user's mobile device at a wireless interface of the device via a wireless communications protocol (See at least Berman Abstract; [0068]; [0181]; [0184]; [0316]; Fig. 8 item 810; Fig. 16 item 1610);
confirming validity of the token received from the user's mobile device at the device (See at least Berman Abstract; [0069]; [0181]; [0186]; [0317-0319]; Fig. 8 item 830; Fig. 16 item 1630); and
beginning [a service] at the device in response to confirming the validity of the token (See at least Berman Abstract; [0069]; [0181]; [0187]; [0317-0319]; Fig. 8 item 840; Fig. 16 item 1640).
	Berman discloses that a device in the secure payment system may negotiate a transaction if a received token is valid.  Berman Abstract; [0069]; [0181]; [0187]; [0317-0319]; Fig. 8 item 840; Fig. 16 item 1640.  For example, where the device is a parking meter, the device may set (or add) a time duration for the customer to park in a designated parking space.  Id.  Berman also indicates that the secure payment system has a wide variety of applications, such as but not limited to parking meters, point of sale transactions, voucher printers, access control ( e.g., to a parking garage), vending machines, access control (e.g., to gated communities), and car washes, to name only a few examples.  Berman [0042]; [0051].  While Berman indicates that the secure payment system has a wide variety of applications, Berman does not explicitly disclose where the provided application/service is charging (e.g., charging an electric vehicle) or where the device (i.e. the device providing the service) is an EV charging device.  Berman also fails to explicitly disclose beginning charging at the EV charging device in response to confirming the validity of the token.
	Outwater, on the other hand, teaches:
where the provided service is charging (See at least Outwater Abstract; [0012] “allows EV charging and billing”; [0085-0089]); 
where the device is an EV charging device (See at least Outwater Abstract; [0012]; [0030] “EV charging station”; [0085]); and 
beginning charging at the EV charging device in response to confirming the validity of the token (See at least Outwater [0085-0089].  Where the EV charging device (i.e. EV charging station) begins charging (i.e. enables the output circuit of an EV charger) in response to confirming the validity of the token (i.e. in response to confirming validity of the code).).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Berman’s method of using a device to negotiate a transaction when a token is valid, where the device could comprise a wide variety of devices, to include the teachings of Outwater, in order to use a code to activate an electric vehicle charging station (Outwater [0002]).

Regarding Claim 2:  The combination of Berman and Outwater discloses the method of claim 1.  Berman further discloses retrieving identifying information for the device based on the request (See at least Berman [0059] “The request 150 may include the vending device ID ( e.g., a number shown on the vending machine) or other identifying information”; [0182]; [0211]; [0223]; [0338]).
	Outwater further discloses where the device is an EV charging device (See at least Outwater Abstract; [0012]; [0030] “EV charging station”; [0085]).

Regarding Claim 3:  The combination of Berman and Outwater discloses the method of claim 1.  Berman further discloses wherein confirming payment comprises:
issuing a payment authorization to the third-party payment processor (See at least Berman [0182]; [0314]; Fig. 7 item 720; Fig. 15 item 1520); and
receiving payment approval from the third-party payment processor (See at least Berman [0182]; [0314]; Fig. 7 item 730; Fig. 15 item 1530).

Regarding Claim 4:  The combination of Berman and Outwater discloses the method of claim 1.  Berman further discloses clearing the device code at the index location at the device so that the token cannot be reused (See at least Berman [0188]; [0320] Fig. 8 item 850; Fig. 16 item 1650).
	Outwater further discloses where the device is an EV charging device (See at least Outwater Abstract; [0012]; [0030] “EV charging station”; [0085]).

Regarding Claim 5:  The combination of Berman and Outwater discloses the method of claim 1.  Outwater further discloses executing a device command at the EV charging device to begin charging if the token is valid (See at least Outwater [0085-0089].  Outwater discloses executing a device command (i.e. a command to enable the output circuit of an EV charger) at the EV charging device (i.e. at the EV charging station) to begin charging if the token is valid (i.e. if the code is valid).).

Regarding Claim 6:  The combination of Berman and Outwater discloses the method of claim 1.  Berman further discloses wherein the transaction code in the token is a hex value, and the device code in the device is a hex value, wherein the hex values must match to validate the token at the device (See at least Berman [0174]; [0176]; [0183-0185]; [0306]; [0308]; [0316-0319]).
	Outwater further discloses where the device is an EV charging device (See at least Outwater Abstract; [0012]; [0030] “EV charging station”; [0085]).

Regarding Claim 7:  Berman discloses a secure electronic payment and enforcement [system] for an device configured to receive a token from a user's mobile device for [providing a service] via the device (See at least Berman Abstract; [0068]; [0181]; [0184]; [0316]; Fig. 8 item 810; Fig. 16 item 1610), the device further configured to confirm validity of the token by a token processing module based on a transaction index and a transaction code of the token matching the device code already stored at an index location at the EV charging device identified by the transaction index in the token (See at least Berman Abstract; [0069]; [0174]; [0176]; [0181]; [0183-0186]; [0229]; [0306]; [0308]; [0316-0319]; Fig. 8 item 830; Fig. 16 item 1630), and in response to a valid token, the device configured to begin [a service] (See at least Berman Abstract; [0069]; [0181]; [0187]; [0317-0319]; Fig. 8 item 840; Fig. 16 item 1640).	Berman discloses that a device in the secure payment system may negotiate a transaction if a received token is valid.  Berman Abstract; [0069]; [0181]; [0187]; [0317-0319]; Fig. 8 item 840; Fig. 16 item 1640.  For example, where the device is a parking meter, the device may set (or add) a time duration for the customer to park in a designated parking space.  Id.  Berman also indicates that the secure payment system has a wide variety of applications, such as but not limited to parking meters, point of sale transactions, voucher printers, access control ( e.g., to a parking garage), vending machines, access control (e.g., to gated communities), and car washes, to name only a few examples.  Berman [0042]; [0051].  While Berman indicates that the secure payment system has a wide variety of applications, Berman does not explicitly disclose where the provided application/service is charging a vehicle via the EV charging device or where the device (i.e. the device providing the service) is an EV charging device.  Berman also fails to explicitly disclose in response to a valid token, the EV charging device configured to begin charging the vehicle.
	Outwater, on the other hand, teaches:
where the provided service is charging a vehicle via the EV charging device (See at least Outwater Abstract; [0012] “allows EV charging and billing”; [0085-0089]); 
where the device is an EV charging device (See at least Outwater Abstract; [0012]; [0030] “EV charging station”; [0085]); and 
in response to a valid token, the EV charging device configured to begin charging the vehicle (See at least Outwater [0085-0089].  Where the EV charging device (i.e. EV charging station) begins charging the vehicle (i.e. enables the output circuit of an EV charger) in response to confirming the validity of the token (i.e. in response to confirming validity of the code).).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Berman’s method of using a device to negotiate a transaction when a token is valid, where the device could comprise a wide variety of devices, to include the teachings of Outwater, in order to use a code to activate an electric vehicle charging station (Outwater [0002]).

Regarding Claim 8:  The combination of Berman and Outwater discloses the system of claim 7.  Berman further discloses a remote payment module to confirm payment for the transaction and issue the token to the mobile device, the token having the transaction index and the transaction code (See at least Berman [0046]; [0060]; [0067]; [0180]; [0183]; [0199]; [0223]; [0314-0315]; [0339]; Fig. 7 items 720, 730, 740; Fig. 15 items 1520, 1530, 1540).

Regarding Claim 9:  The combination of Berman and Outwater discloses the system of claim 8.  Berman further discloses wherein the remote payment module receives identifying information of the device from the request (See at least Berman [0059] “The request 150 may include the vending device ID ( e.g., a number shown on the vending machine) or other identifying information”; [0182]; [0211]; [0223]; [0338]).
	Outwater further discloses where the device is an EV charging device (See at least Outwater Abstract; [0012]; [0030] “EV charging station”; [0085]).

Regarding Claim 10:  The combination of Berman and Outwater discloses the system of claim 8.  Berman further discloses wherein the remote payment module confirms payment by:
issuing a payment authorization to a third-party payment processor (See at least Berman [0182]; [0314]; Fig. 7 item 720; Fig. 15 item 1520); and
receiving payment approval from the third-party payment processor (See at least Berman [0182]; [0314]; Fig. 7 item 730; Fig. 15 item 1530).

Regarding Claim 11:  The combination of Berman and Outwater discloses the system of claim 10.  Berman further discloses wherein the remote payment module confirms payment without receiving confidential payment information (See at least Berman [0067]; [0182]; [0223]; [0314]).

Regarding Claim 12:  The combination of Berman and Outwater discloses the system of claim 7.  Berman further discloses wherein the device confirms validity of the token by comparing the transaction index and the transaction code of the token to a device code corresponding to an index location stored at the device (See at least Berman [0068]; [0174]; [0176]; [0183-0185]; [0306]; [0308]; [0316-0319]).
	Outwater further discloses where the device is an EV charging device (See at least Outwater Abstract; [0012]; [0030] “EV charging station”; [0085]).

Regarding Claim 13:  The combination of Berman and Outwater discloses the system of claim 12.  Berman further discloses wherein the device clears the device code at the index location stored at the device so that the token cannot be reused (See at least Berman [0188]; [0320] Fig. 8 item 850; Fig. 16 item 1650).
	Outwater further discloses where the device is an EV charging device (See at least Outwater Abstract; [0012]; [0030] “EV charging station”; [0085]).

Regarding Claim 14:  The combination of Berman and Outwater discloses the system of claim 13.  Berman further discloses wherein the device code stored at the device is refreshed via a secure field procedure to add new device codes (See at least Berman [0178]; [0310]; [0432]).
	Outwater further discloses where the device is an EV charging device (See at least Outwater Abstract; [0012]; [0030] “EV charging station”; [0085]).

Regarding Claim 15:  The combination of Berman and Outwater discloses the system of claim 7.  Berman further discloses wherein the transaction code in the token is a hex value, and the device code in the device is a hex value, wherein the hex values must match to validate the token at the device (See at least Berman [0174]; [0176]; [0183-0185]; [0306]; [0308]; [0316-0319]).
	Outwater further discloses where the device is an EV charging device (See at least Outwater Abstract; [0012]; [0030] “EV charging station”; [0085]).

Regarding Claim 16:  Berman discloses a secure electronic payment and enforcement for an device, comprising:
a remote payment processor to confirm payment for [a service] at an device and issue a token to a user's mobile device, the token having a transaction index and a transaction code, the transaction code corresponding to a device code already stored at an index location at the device identified by the transaction index (See at least Berman [0046]; [0060]; [0067]; [0180]; [0183]; [0199]; [0223]; [0314-0315]; [0339]; Fig. 7 items 720, 730, 740; Fig. 15 items 1520, 1530, 1540);
a wireless interface module at the device configured to receive the token from the mobile device via a wireless communications protocol (See at least Berman Abstract; [0068]; [0181]; [0184]; [0316]; Fig. 8 item 810; Fig. 16 item 1610);
a token processing module at the device to confirm validity of the token based on the transaction index and the transaction code of the token matching the device code already stored at the index location at the device identified by the transaction index (See at least Berman Abstract; [0069]; [0174]; [0176]; [0181]; [0183-0186]; [0229]; [0306]; [0308]; [0316-0319]; Fig. 8 item 830; Fig. 16 item 1630); and
a processing module to negotiate the token and enable [the service] at the device (See at least Berman Abstract; [0069]; [0176]; [0181]; [0187]; [0192]; [0317-0319]; Fig. 8 item 840; Fig. 14 item 1454; Fig. 16 item 1640).
	Berman discloses that a device in the secure payment system may negotiate a transaction if a received token is valid.  Berman Abstract; [0069]; [0181]; [0187]; [0317-0319]; Fig. 8 item 840; Fig. 16 item 1640.  For example, where the device is a parking meter, the device may set (or add) a time duration for the customer to park in a designated parking space.  Id.  Berman also indicates that the secure payment system has a wide variety of applications, such as but not limited to parking meters, point of sale transactions, voucher printers, access control ( e.g., to a parking garage), vending machines, access control (e.g., to gated communities), and car washes, to name only a few examples.  Berman [0042]; [0051].  While Berman indicates that the secure payment system has a wide variety of applications, Berman does not explicitly disclose where the provided application/service is charging at an EV charging device or where the device (i.e. the device providing the service) is an EV charging device.  Berman also fails to explicitly disclose enable charging at the EV charging device.
	Outwater, on the other hand, teaches:
where the provided service is charging at an EV charging device (See at least Outwater Abstract; [0012] “allows EV charging and billing”; [0085-0089]); 
where the device is an EV charging device (See at least Outwater Abstract; [0012]; [0030] “EV charging station”; [0085]); and 
enable charging at the EV charging device (See at least Outwater [0085-0089].  Where charging at the EV charging device (i.e. EV charging station) is enabled (i.e. by enabling the output circuit of an EV charger).).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Berman’s method of using a device to negotiate a transaction when a token is valid, where the device could comprise a wide variety of devices, to include the teachings of Outwater, in order to use a code to activate an electric vehicle charging station (Outwater [0002]).

Regarding Claim 17:  The combination of Berman and Outwater discloses the system of claim 16.  Berman further discloses wherein the remote payment processor is configured to issue a payment request to a third-party payment processor (See at least Berman [0182]; [0314]; Fig. 7 item 720; Fig. 15 item 1520), and receive payment approval from the third-party payment processor (See at least Berman [0182]; [0314]; Fig. 7 item 730; Fig. 15 item 1530).

Regarding Claim 18:  The combination of Berman and Outwater discloses the system of claim 16.  Berman further discloses wherein the token processing module of the device confirms validity of the token by comparing the transaction index and the transaction code of the token to a device code stored at an index location at the device (See at least Berman [0068]; [0174]; [0176]; [0183-0185]; [0306]; [0308]; [0316-0319]).
	Outwater further discloses where the device is an EV charging device (See at least Outwater Abstract; [0012]; [0030] “EV charging station”; [0085]).

Regarding Claim 19:  The combination of Berman and Outwater discloses the system of claim 16.  Berman further discloses wherein the token processing module of the device clears the device code stored at the index location of the device after negotiating the transaction so that the token cannot be reused (See at least Berman [0188]; [0320] Fig. 8 items 840, 850; Fig. 16 items 1640, 1650).
	Outwater further discloses where the device is an EV charging device (See at least Outwater Abstract; [0012]; [0030] “EV charging station”; [0085]).

Regarding Claim 20:  The combination of Berman and Outwater discloses the system of claim 16.  Outwater further discloses wherein the transaction processing module actuates charging by the EV charging device (See at least Outwater [0085-0089].  Where the transaction processing module (i.e. controller) actuates charging by the EV charging device (i.e. enables the output circuit of an EV charger).).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure is cited in the Notice of References Cited (PTO-892).  The additional cited art further establishes the state of the art prior to the effective filling date of Applicant’s claimed invention.
Linlor (US 2005/0109838 A1) discloses where an electronic token (i.e. authorization code) is received at a device (i.e. confirmation device) from a mobile device (i.e. from the hand-held device) via a local wireless communications protocol (i.e. wireless connection).  Linlor [0020]; [0026]; [0044]; [0047]; [0064].  Payment for the transaction is confirmed at the device (i.e. when the confirmation device confirms the payment by comparing the received authorization code to a stored authorization code), without the device (i.e. without the confirmation device) contacting the third party payment processor (i.e. payment authorization source).  Linlor [0026]; [0044]; [0063]; [0066-0067]; Fig. 3 item 370.
Tedesco et al. (US 2008/0051934 A1) discloses where an electronic token (i.e. operator identifier/authorization code pair) encodes (i.e. includes in the code pair) a transaction index (i.e. operator identifier) and a transaction code (i.e. authorization code).  Tedesco [0043]; [0060-0061]; Fig. 4.  The device confirms validity of the electronic token (i.e. of the operator identifier/authorization code pair) at the device (i.e. at the vending machine) if the stored transaction code at the corresponding index location (i.e. if the authorization code stored at an indexed location in the authorization table) matches (i.e. yields a match to) the transaction code (i.e. authorization code) in the electronic token.  Tedesco [0043]; [0060-0061]; Fig. 4; Fig. 6A.
Ekberg (US 2005/0283444 A1) discloses where an electronic token (i.e. token) is received at the point of sale device (i.e. local server, e.g., local server 104) from a mobile device (i.e. mobile terminal) via a local wireless communications protocol (e.g., Bluetooth, RFID).  Ekberg [0015]; [0030]; [0042-0043]; [0046]; Fig. 1; Fig. 4; Fig. 5.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON FENSTERMACHER whose telephone number is (571)270-3511. The examiner can normally be reached Monday - Friday 8:30 AM to 5:30 PM EST, Alternate Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on 571-272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/J.F./Examiner, Art Unit 3685                                                                                                                                                                                                        September 1, 2022



/STEVEN S KIM/Primary Examiner, Art Unit 3685